Citation Nr: 1231662	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-30 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by loss of part of the left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension.

2.  Entitlement to service connection for sterility (previously considered as erectile dysfunction), to include as secondary to service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland.

3.  Entitlement to an initial compensable rating for the inability to open the mouth fully, associated with service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In July 2009, the Veteran informed VA that he did not want, and had never requested, a personal hearing.

The issues of entitlement to service connection for a chronic disability manifested by loss of part of left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension, and entitlement to service connection for sterility are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The inability to open the mouth fully, associated with service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland, is manifested by an incisal opening (normal) to 39 millimeters, an incisal opening (maximum) to 54 millimeters, and lateral excursion greater than 8 millimeters bilaterally; pain on the left side of the face and temporomandibular joint (TMJ) upon maximum incisal opening; pain, weakness, and strain on repetitive motion; pain and discomfort on the left side of the face and TMJ when held open to forced limit and when executing left working excursion; discomfort on intraoral palpation of the left massester muscle and pterygoid muscle; pain on palpation extraorally of the left pre-auricular region; and no evidence of inter-incisal movement limited to 21 to 30 millimeters or less.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for the inability to open the mouth fully, associated with service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.150, Diagnostic Code 9905.


REASONS AND BASES FOR FINDING AND CONCLUSION


Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2005).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The notice must be provided to a claimant before any initial unfavorable decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has appealed the initially assigned rating for the inability to open the mouth fully.  Notice is not required for downstream issues.  VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (May 5, 2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  38 U.S.C.A. § 5103(a) (West 2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for service connection for the inability to open the mouth fully was granted, and an initial rating was assigned, in a November 2007 rating decision.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  38 U.S.C.A. § 5103(a) (West 2002); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service medical records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding medical records that have not been obtained.  Additionally, he has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for the disability on appeal.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Furthermore, records show that the RO made an inquiry in August 2008 and found no SSA data pertaining to the Veteran.

The Veteran was also afforded VA examinations in September 2007 and May 2011 in conjunction with the claim on appeal.  The Board finds that the examinations are adequate in order to rate the Veteran's service-connected inability to open the mouth fully as they include interviews with the Veteran, reviews of the record, and full examinations addressing the relevant rating criteria.  Although the Veteran, through his representative, asserted in September 2009 that the September 2007 VA examination was inadequate because it was not conducted by a Doctor of Dentistry, the basis for this objection was cured by the May 2011 VA examination, which was performed by a Doctor of Dental Surgery (D.D.S.).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examinations are necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  Additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  All reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined.  38 C.F.R. § 4.25 (2011).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2011).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different rating during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability rating is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran is service-connected for the inability to open the mouth fully, which has been rated 0 percent as of January 31, 2007, the effective date of service connection, pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905.  In his April 2008 notice of disagreement, the Veteran contended that he experienced discomfort every time he opened his mouth wide enough to insert his dentures.  In his October 2008 substantive appeal, the Veteran asserts that his limited jaw motion warranted a compensable rating.

The inability to open the mouth fully is equivalent to limited motion of temporomandibular articulation under Diagnostic Code 9905, which provides for a 10 percent rating when range of lateral excursion is 0 to 4 millimeters or when inter-incisal range is 31 to 40 millimeters.  A 20 percent rating is warranted where inter-incisal range is 21 to 30 millimeters.  A 30 percent rating is provided when inter-incisal range is 11 to 20 millimeters.  A 40 percent rating is warranted where inter-incisal range is 0 to 10 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150 (2011).

The Veteran's inability to open his mouth fully is manifested by complaints of pain on range of motion testing.  Specifically, at his September 2007 VA examination for scars, the Veteran reported that he was unable to open his mouth to its full capacity.  At his May 2011 VA examination, the examiner found that the Veteran had an incisal opening (normal) to 39 millimeters, an incisal opening (maximum) to 54 millimeters, and lateral excursion greater than 8 millimeters bilaterally.  Range of motion was unchanged following repetitive action, but the Veteran complained of pain, weakness, and strain.  The examiner further found that the maximum incisal opening produced pain on the left side of the Veteran's face and TMJ.  The Veteran also reported having pain and discomfort on the left side of his face and TMJ when held open to forced limit, and when executing left working excursion.  The examiner found that intraoral palpation of the left massester muscle and pterygoid muscle produced discomfort, and there was pain on palpation extraorally of the left pre-auricular region.

Based on a review of the foregoing, the Board finds that a 10 percent disability rating, but not higher, is warranted throughout the appellate period.  Painful joints, due to healed injury, warrant at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board finds that the Veteran is competent to report experiencing pain in his TMJ on range of motion throughout the appellate period.  Layno v. Brown, 6 Vet. App. 465 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2) (2011).

Furthermore, the Board finds that the Veteran's descriptions of his TMJ pain on range of motion throughout the appellate period are credible, based on their consistency, the absence of reports to the contrary, and the May 2011 VA examiner's observations.

As the Veteran's reports of TMJ pain on range of motion throughout the pendency of his appeal are both competent and credible, the Board finds that a 10 percent rating is warranted.  Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. § 4.59 (2011).

The Board finds that a rating in excess of 10 percent is not warranted because the Veteran's inter-incisal range of motion, as measured at his May 2011 VA examination, is greater than 30 millimeters.  Furthermore, there is no evidence that inter-incisal movement limited to 21 to 30 millimeters or less.  Therefore, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 9905 because, on the basis of the above analysis, a preponderance of the evidence is against a finding that his symptoms more nearly approximate the criteria for the next higher rating.  The Board has considered any functional limitation due to pain and other factors, but finds that those other factors do not limit function to the extent that any rating greater than 10 percent is warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected inability to open the mouth fully.  However, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2011).

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  First, it must be determined whether the evidence presents an exceptional disability picture that the available schedular ratings are inadequate.  There must be a comparison between the level of severity and symptomatology of the disability with the established rating criteria.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits related factors such as marked interference with employment or frequent periods of hospitalization.  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to rate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2011).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected inability to open the mouth fully with the criteria for limited motion of temporomandibular articulation found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria, because they contemplate the degree to which the Veteran's range of motion is restricted.  There are no additional symptoms of his inability to open the mouth fully that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Therefore, the Board finds that the rating schedule is adequate to rate the Veteran's disability picture.  Also, the Board finds that marked interference with employment and frequent hospitalization are not shown.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321 (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended, and the record does not show, that his service-connected inability to open the mouth fully renders him unemployable.  The Veteran reported at a September 2010 VA examination that he was employed fulltime as a truck driver.  Consequently, the Board finds that a claim for TDIU was not raised by the Veteran or reasonably raised by the record and, therefore, further consideration is not necessary.

In sum, the Board finds that an initial 10 percent rating, but not higher, is warranted for the Veteran's inability to open the mouth fully.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 10 percent, but not higher, for the inability to open the mouth fully is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran should be given an opportunity to identify any healthcare provider who treated him for his (1) chronic disability manifested by loss of part of left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension, and (2) sterility (previously considered as erectile dysfunction), to include as secondary to service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland, since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Miami, Florida VA Medical Center dated from March 2007 to the present, should be obtained for consideration in the Veteran's appeal.

Additionally, the Board finds that a remand is necessary in order to schedule contemporaneous examinations to adjudicate the Veteran's claims for service connection for a chronic disability manifested by loss of part of left carotid artery, and sterility.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends in a March 2007 statement that, "In 1996 I had a stroke and lost part of my left carotid artery.  Luckily I only had paralysis for about a week and recuperated, and have been taking blood pressure medicine since that time.  I don't know if the stroke had anything to do with my military problems [including radiation treatment for a tumor of the left parotid gland] or not, but [the anatomical area where I lost] part of my left artery behind my ear is close to the radiation site."

In his October 2008 substantive appeal, the Veteran asserted that he had "a small stroke" in February 1996, and was put on a one aspirin per day regimen and blood pressure medication.  He noted that his treating technician had stated that part of his left carotid artery had collapsed and was no longer there, and that the blood flow to his brain was coming from other arteries instead-a process called collateral circulation.  The Veteran stated:

Since I was hit on the left side of my head [with a pugel stick] during combat training...I contend that this blow to my head and the following surgery/radiation treatments [for a tumor discovered in service during treatment for his head wound] are connected to the circulatory problem [that caused] a later stroke.

A February 1996 private treatment record includes diagnoses of a total occlusion above the bifurcation for the left internal carotid artery, and a flow limitation of the left carotid artery system.

A clinician at the Holy Cross Medical Group provided a differential diagnosis of decreased blood flow versus no blood flow of the left carotid artery.

In March 1996, a physician diagnosed occlusion of the left internal carotid artery from the level of its bulb distally, and diffuse high grade atherosclerotic disease involving the left A1 segment at the Circle of Willis (a circle of arteries that supply blood to the brain and surrounding structures).

VA provided the Veteran with an examination of his arteries in September 2007.  The Veteran reported having no residuals of his February 1996 stroke.  However, he also reported that he became lightheaded intermittently.  The VA examiner diagnosed the Veteran with essential hypertension; post-cerebrovascular accident, with no residuals; post-parotid tumor surgery with radiation; and an occluded left carotid artery.  The examiner opined that the Veteran did not have residuals of the stroke because, by ultrasound, his vertebral arteries displayed antegrade flow.

The Board finds that a new examination is warranted because the VA examiner did not provide an opinion as to whether the Veteran's diagnosed occluded left carotid artery, hypertension, and reported lightheadedness result from any incident in service, including his pugel stick head trauma and radiation treatment.  Specifically, even if the stroke which resulted from the Veteran's circulatory problem does not have any current residuals, it does not follow that the diagnosed circulatory problem itself is unrelated to his trauma or radiation treatment in service.  Furthermore, without a more detailed explanation, the Board is unclear as to why the presence of antegrade blood flow demonstrates that the Veteran's diagnosed hypertension and reported lightheadedness are not residuals of his stroke.  The Board also seeks an opinion as to whether the Veteran's February 1996 stroke resulted from any incident in service, including his head trauma or radiation treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends that his sterility is related to service.  In his April 2008 notice of disagreement and October 2008 substantive appeal, the Veteran clarified that, "I have never had a problem obtaining or maintaining an erection.  However, in the thirty plus years since [the in-service surgical excision of a malignant tumor of the left parotid gland] and being sexually active, I have never sired a child."

In a November 2008 statement, the Veteran reported that his doctor told him that his impotence could be related to his radiation therapy.

VA provided the Veteran with a genitourinary examination in September 2007.  The examiner considered erectile dysfunction, rather than sterility, as the issue for examination.  The examiner noted that the Veteran had erectile dysfunction beginning in January 2001.  The Veteran reported that he was able to perform sexually, and attributed his decrease in penile tumescence to aging.  The examiner opined that the Veteran's erectile dysfunction was less likely than not caused by or a result of radiation therapy for the treatment of his parotid tumor because medical literature does not substantiate such therapy as a cause of erectile dysfunction.  The Veteran noted in his April 2008 notice of disagreement and October 2008 substantive appeal that the VA examiner did not order a sterility test.

In October 2008, a private physician ordered testing of the Veteran's sperm.  The results included findings of sperm concentration, motility, and morphology which were below normal.  No etiological opinion is of record.

A new examination is warranted because the VA examiner did not provide an opinion as to whether the Veteran has a diagnosis of sterility, or, if so, whether it is related to any incident in service, including his in-service surgical excision of a malignant tumor or radiation therapy.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare provider who treated him for any chronic disability manifested by loss of part of left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension; and sterility, since service.  After securing any necessary authorization from him, obtain all identified treatment records which are not already of record.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2011).

2.  Obtain all treatment records from the Miami, Florida VA Medical Center dated from March 2007 to the present

3.  After obtaining the records described above, schedule the Veteran for a VA examination to determine the nature and etiology of a claimed chronic disability manifested by loss of part of the left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension.  All indicated tests and studies should be undertaken.  The examiner must review the claims file and must note that review in the report.  The examiner should provide the following:

(a)  Diagnose any disability manifested by loss of part of the left carotid artery, to include a collapsed or occluded carotid artery.  Diagnose any circulatory disorder, lightheadedness, or hypertension.  

(b)  With respect to each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's service, to include in-service head trauma and radiation treatment.  

(c)  If the examiner finds that any of the disabilities are etiologically related to the Veteran's February 1996 stroke, then the examiner should opine as to whether the stroke it at least as likely as not related to the Veteran's military service, to include his in-service head trauma and radiation treatment.

4.  After obtaining the records described above, schedule the Veteran for a VA examination to determine the nature and etiology of any claimed sterility.  All indicated tests and studies should be undertaken.  The examiner must review the claims file and must note that review in the report.  In offering any opinion, the examiner must consider the full record, including the October 2008 results of sperm testing.  The examiner should explain the reasoning for every opinion provided.  The examiner should provide the following:

(a)  State whether a diagnosis of sterility, or of any decrease in fertility, is warranted.

(b)  If sterility or a decrease in fertility is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's service, to include his in-service surgical and radiation treatment.

(c)  If sterility or a decrease in fertility is diagnosed, offer an opinion on whether it was at least as likely as not caused by the Veteran's service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland.

(d)  If sterility or a decrease in fertility is diagnosed, offer an opinion on whether it was at least as likely as not aggravated (permanently increased in severity beyond the natural progress of the disease) by the Veteran's service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland.

5.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


